NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 16 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

B. Q., a minor by and through his Guardian      No.    19-56348
Ad Litem Carolyn Rodriguez-Q.,
                                                D.C. No.
                Plaintiff-Appellant,            2:18-cv-10205-DSF-DFM

 v.
                                                MEMORANDUM*
ALEXANDER DEKOK, in his individual
capacity; TONYA BRUNETT, in her
individual capacity,

                Defendants-Appellees,

and

MESA UNION SCHOOL DISTRICT; et al.,

                Defendants.

                   Appeal from the United States District Court
                      for the Central District of California
                    Dale S. Fischer, District Judge, Presiding

                      Argued and Submitted October 5, 2020
                              Pasadena, California

Before: M. SMITH and OWENS, Circuit Judges, and CARDONE,** District

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Kathleen Cardone, United States District Judge for the
Western District of Texas, sitting by designation.
Judge.

      Plaintiff-Appellant B.Q., a minor, by and though his guardian ad litem,

appeals from the district court’s dismissal of his Establishment Clause claim on

qualified immunity grounds. Appellant argues that the district court erred: (1) in

determining that Defendant-Appellee Alexander Dekok’s social studies lesson plan

did not violate clearly established law; and (2) by ruling on qualified immunity at

the pleading stage. We have jurisdiction under 28 U.S.C. § 1291. As the parties

are familiar with the facts, we do not recount them here. We affirm.

      We ask two questions when determining whether an official is entitled to

qualified immunity: “(1) whether there has been a violation of a constitutional

right; and (2) whether that right was clearly established at the time of the officer’s

alleged misconduct.” C.V. ex rel. Villegas v. City of Anaheim, 823 F.3d 1252,

1255 (9th Cir. 2016) (citation omitted). Courts may address the second prong first,

“particularly where it is plain that a constitutional right is not clearly established

but far from obvious whether in fact there is such a right.” C.F. ex rel. Farnan v.

Capistrano Unified Sch. Dist., 654 F.3d 975, 986 (9th Cir. 2011) (citation and

internal quotation marks omitted).

      Regarding the clearly established prong, officials are subject to suit only for

actions they knew or should have known were unlawful “in the light of pre-

existing law.” Hope v. Pelzer, 536 U.S. 730, 739 (2002) (citation omitted); see


                                            2
Wilk v. Neven, 956 F.3d 1143, 1148 (9th Cir. 2020). In other words, a violation of

a clearly established right occurs when it is “sufficiently clear that every

reasonable official would have understood that what [they are] doing violates that

right.” Mullenix v. Luna, 577 U.S. 7, 11 (2015) (per curiam) (citation omitted).

While we do not require a case directly on point, “existing precedent must have

placed the statutory or constitutional question beyond debate.” Sampson v. Cnty.

of Los Angeles, --- F.3d ----, No. 18-55450, 2020 WL 5405672, *5 (9th Cir. Sept.

9, 2020) (citation omitted).

      Here, Appellant failed to satisfy his burden of providing precedent,

controlling or otherwise, clearly establishing that every reasonable official in

Appellee’s position would understand that the lesson plan violated Appellant’s

Establishment Clause rights. See Alston v. Read, 663 F.3d 1094, 1098 (9th Cir.

2011). Additionally, Appellant has not shown that the purported Establishment

Clause violation here is so “obvious” that Appellee would be on notice “even

without a body of relevant case law.” See Brosseau v. Haugen, 543 U.S. 194, 199

(2004) (per curiam); cf. Hernandez v. City of San Jose, 897 F.3d 1125, 1138 (9th

Cir. 2018). As such, it is unnecessary to address the first prong of the analysis,

Jessop v. City of Fresno, 936 F.3d 937, 940 (9th Cir. 2019), and the district court

did not err in granting Appellee qualified immunity.




                                           3
      Because qualified immunity is “an immunity from suit rather than a mere

defense to liability,” Pearson v. Callahan, 555 U.S. 223, 237 (2009) (citation

omitted), the Supreme Court has directed courts to resolve such questions “at the

earliest stage of litigation possible,” A.D. v. California Highway Patrol, 712 F.3d

446, 456 (9th Cir. 2013) (citations omitted). Defendants can raise qualified

immunity immediately, and district courts may grant a motion to dismiss on

qualified immunity grounds if the record supports such a ruling. Id.

      Here, by addressing qualified immunity at the motion to dismiss stage, the

district court appropriately resolved the question at the earliest stage of the

litigation possible. Appellant cites no precedent supporting his argument that

district courts are not allowed to do so.

      AFFIRMED.




                                            4